Case 1:19-cv-03722-DDD-STV Document 20 Filed 06/08/20 USDC Colorado Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLORADO D

EI ACT COURT

\ NITED STATES Eh pee a

-8 2020
Civil Action No. 1:19-cv-03722-STV JUN ¥ well

jeFrnet ? YY CLER
JEHRONE D. FALLS —

Plaintiff TT

Vv.

CITY OF AURORA,

DUSTIN PETERSEN,

ZACHARY PLOCH,

JEREMY MCELROY,

CHRISTOPHER C. ELLIS,

JASON ROSENBLATT,

JONAS A. SPITZER,

UNKNOWN AURORA POLICE OFFICER,

Defendant(s).

 

MOTION FOR WAIVER OF SERVICE OF SUMMONS AND COMPLAINT

 

COMES NOW, Jehrone D. Falls, Plaintiff pro se, respectfully moves this Court, to
issue its order, pursuant to Fed. R. Civ. P. Rule 4(d)(Q), directing the Clerk of the United
States District Court for the Tenth Circuit Colorado, to send Defendants, or any other
agent authorized by appointment or by law to receive service of process, by first-class
mail or other reliable means, a request for Waiver of Service of the summons and

complaint. As grounds, Plaintiff states as follows:
Case 1:19-cv-03722-DDD-STV Document 20 Filed 06/08/20 USDC Colorado Page 2 of 4

1. On December 31, 2019, Plaintiff filed his Complaint and Application to Proceed
Without Prepaying Fees or Costs in the above captioned case. See Doc. Nos. 1&3.

2. On January 09, 2020, Plaintiffs Motion for Leave to Proceed In Forma Pauperis was
GRANTED, by Magistrate Judge Gordon P. Gallagher. Doc. No. 4.

3. Fed. R. Civ. P. Rule 4(d)(1), states in pertinent part, "An individual, corporation, or
association that is subject to service under Rule 4(e), (f), or (h) has a duty to avoid
unnecessary expenses of serving the summons. The plaintiff may notify such a
defendant that an action has been commenced and request that the defendant waive

service of a summons.”

WHEREFORE, Plaintiff respectfully moves this Court, to issue it's Order, directing
the Clerk of the United States District Court for the Tenth Circuit Colorado, to send
Defendants, or any other agent authorized by appointment or by law to receive service
of process, by first-class mail or other reliable means, a request for Waiver of Service of

the summons and complaint.

Dated: May 16, 2020.

£2

*“Jehrgne D. Falls ——
9995 E. Harvard -#R277
Denver, Co. 80231
Case 1:19-cv-03722-DDD-STV Document 20 Filed 06/08/20 USDC Colorado Page 3 of 4

CERTIFICATE OF MAILING

I hereby certify that on this 16th day of MAY 2020, A true and correct copy of the
foregoing attached PLAINTIFF'S MOTION FOR WAIVER OF SERVICE OF
SUMMONS AND COMPLAINT was deposited into the United States Mail, postage
prepaid by First Class postage, addressed to the following:

 

UNITED STATES DISTRICT COURT
901 19th Street
Denver, CO 80294

ZL hs

Jehrone D. Falls
9993 E. Harvar é. Siam
Denver, CO 80231
722-DDD-STV Document 20 Filed 06/08/20 USDC Colorado Page 4 of 4

. ML

   

 

* og Tg
ina’ oy
TM yeT tag teefAUpee fy Ee Pte te pte gafot olay fe tt yaaa TStOSe-—tpeene

DB20% OD Uanure|
422HS ulol Ob
FAND UjSIY SAAS PeHluy)

. NW

IS70@_ OD UanUued

LLZ-aA ¢ OW PMNVOH “A Sbbb

SWS “GQ 2uUY2D

 
